Per Curiam.
This action is for an accounting. It is admitted that the parties entered into a joint venture to purchase real estate in Florida and that each contributed thereto. The defendant contends that the whole investment was lost and, therefore, an accounting is unnecessary. The plaintiff contends that the matter was so arranged that the defendant has received a part of the consideration paid and will receive a further sum. We are not in a position to determine the amount received by the defendant from the joint venture or that he received anything. There is a finding of fact that he did receive a part of the money invested. The defendant may have received only a small part of the investment. In any event it is necessary to order an accounting to determine the facts. The judgment should be reversed, with costs, and an interlocutory judgment rendered in favor of plaintiff for an accounting, with costs. Present —• Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Judgment reversed, with costs, and an interlocutory judgment rendered in favor of plaintiff for an accounting, with costs. Settle order on notice.